EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a fraud case.
The trial court signed, rendered, and entered the following judgment: “Judgment is hereby entered for the Plaintiff in the amount of $4,500.00.” The defendant timely appealed and argues that the judgment is not supported by the law and the evidence. The defendant also contends in her appeal brief that the facts upon which the case was submitted to the trial court for a decision were the facts which were recited in the defendant’s memorandum brief which was filed in the trial court and which appears in the record on appeal.
While that procedure may have been used in this case, the record itself does not verify that contention of the defendant. The record does not contain any inkling concerning what facts were before the trial court upon which that court rendered its final judgment. The brief which was filed on this appeal cannot enlarge the record, since the record itself must disclose the facts or other such matters which are relied upon. Sellers v. Sellers, 497 So.2d 174 (Ala.Civ.App.1986). Since the record is silent as to such matter, we cannot presume that the defendant’s contention in her *680appeal brief is correct in order that we might consider placing the trial court in error. Holley v. Seaboard Air Line R. Co., 291 Ala. 510, 283 So.2d 168 (1973). To the contrary, in the absence of any record which shows what occurred or what was presented to the trial court, we must assume that the final judgment of the trial court was supported by lawful and adequate proof. Embroy v. State Department of Pensions & Security of Alabama, 450 So.2d 127 (Ala.Civ.App.1984); Rhea v. Rhea, 360 So.2d 1029 (Ala.Civ.App.1978). Inasmuch as the record does not disclose either what occurred or what evidence was presented to the trial court, we assume that it was lawful and adequate to uphold and support the final judgment, which is hereby affirmed.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.